 

Case 3:19-cv-00028 Document 1 Filed 01/22/19 Page 1 of 14

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

EL PASO DIVISION

CATHERINE CMIEL-ACEVEDO, §

Plaintiff, §
v. § CIVIL ACTION

§ NO.

MATHEW G. WHITAKER, §
ACTING ATTORNEY GENERAL, §
DEPARTMENT OF JUSTICE, §

Defendant. §

COMPLAINT

Introduction
l. This is a complaint for damages, declaratory and injunctive relief authorized and instituted

pursuant to Title VII of the Civil Rights Act of l964, as amended by the Civil Rights Act of 1991, 42
U.S.C. 2000e et seq. (“'l`itle VII”), and pursuant to the Age Discrimination in Employment and Act
of 1967 (“ADEA”), as amended 29 U.S.C., 633a et seq.

2. This lawsuit is brought to prevent Defendant, MATHEW G. WHITAKER, ACTING
ATTORNEY GENERAL, DEPARTMENT OF JUSTICE, pursuant to Title VlI of the Civil Rights
Act of l964, as amended by the Civil Rights Act of 1991 , 42 U.S.C. 2000e, et seq. (“Title VII”), and
the pursuant to the Age Discrimination In Employment and Act of 1967 (“ADEA”), as amended 29
U.S.C., 633a et seq., from maintaining a policy, practice, custom or usage of discriminating against,
Plaintiff, CATHERINE CMIEL-ACEVEDO, in regard to terms, conditions and privileges of
employment, and for damages, and other equitable relief for Plaintiff, CATHERINE CMIEL-
ACEVEDO, Who has been discriminated against by Defendant on the basis of age, gender, reprisal

(prior EEO Activity), and harassment hostile Work environment

.Iua Demand

3. A jury is hereby demanded

Page 1

 

Case 3:19-cv-00028 Document 1 Filed 01/22/19 Page 2 of 14

Jurisdiction and Venue

4. This action is brought for a declaratory judgment, injunctive relief and compensatory
damages, pursuant to 42 U.S.C. Section 1983, 20 U.S.C. Sections 1681-1688, 28 U.S.C. Sections
2201 and 2202. This Court has jurisdiction to hear the Plaintiffs claims pursuant to 28 U.S.C.
Sections 1331, 1343(3) and (4) 1337 and 42 U.S.C. 2000e-5(f.) [Section 706(t)(s) and (3) and 704(a)
of Title VII], and pursuant to the Age Discrimination In Employment And Act of 1967 (ADEA), as
amended 29 U.S.C., 633a et seq.

5. Venue is proper in the Western District of Texas, El Paso Division pursuant to 28 U.S.C.
Section 1391 (b) as El Paso County, Texas is the county Where the Defendant operates the MATHEW
G. WHITAKER, ACTING ATTORNEY GENERAL, DEPARTMENT OF JUSTICE, Plaintiff’s
employer. Further, all actions complained of herein occurred Within the El Paso County, TeXas.
M

6. CATHERINE CMIEL-ACEVEDO is a female citizen of the United States and a resident
of the City of El Paso, El Paso County, Texas.

7. Plaintiff is employed by the Defendant, MATHEW G. WHITAKER, ACTING ATTORNEY
GENERAL, DEPARTMENT OF JUSTICE. The Defendant maintains and administers records
relevant to its employment practices. Service of process may be made upon the United States
Attorney for the Western District of Texas, and the United States Attorney General, Department of
Justice, by registered or certified mail, pursuant to the Federal Rules of Civil Procedure (Rules
4(1)(1)(A), (B) & (C))_

8. Defendant is an employer Within the meaning of 42 U.S.C. 2000e, et seq., (“Title VII”), and

pursuant to the Age Discrimination in Employment and Act of 1967 (ADEA), as amended 29

U.S.C., 633a et seq.

Page 2

 

Case 3:19-cv-00028 Document 1, Filed 01/22/19 Page 3 of 14

Exhaustion of Remedies

9. Plaintiff filed a formal complaint of discrimination Such filing was within at least 45 days
of the last act of which she complained Plaintiff"s formal complaint alleged denial of Plaintiff’s
rights, by Defendant, under Title VII of the Civil Rights Act of l964, 42 U.S.C. 2000e, et seq., as
amended by the Civil Rights Act of 1991, and pursuant to the Age Discrimination In Employment
and Act of 1967 (ADEA), as amended 29 U.S.C., 633a et seq. Specifically, CATHERINE CMIEL-
ACEVEDO alleges that she was discriminated against because of her age, sex (female) and subject
to retaliation (prior EEO Activity), and hostile work environment and reprisal.

10. All conditions precedent to the filing of the lawsuit has been met.

F actual Allegations Agencv No. DEA-2015-01892

11. Complainant was discriminated against because of her prior EEO activity, age and gender
(female). Plaintiff was denied training for a Case Manager position, assignments of duties, non-
selection and subjected to harassment and a hostile work environment Specifically, when she
learned that allegedly did not meet the specialized experience for vacancy announcement number F-
EP-XX-XXXXXXX~MP-JSD, GS-0341-13114.

12. Complainant is a female born on April 27, 1959. She joined the DEA in 1984 as a Clerk
Typist. Since 2006, Complainant has been a Lead Inf`ormation Technology (“IT”) Specialist, GS-
2210-14, for the Agency’s El Paso Intelligence Center (“EPIC”). Complainant’s duties as Lead IT
Specialist include overseeing EPIC’s IT Security staff and User Access Management team.
Complainant supervised four Federal employees and “oversee” the work of four contract employees
because contractor employees can only be “supervised” by their own company.

13. On February 20, 2015, Complainant applied for the position at issue: Administrative

Officer, GS-034l, as advertised by Vacancy Announcement Number F-EP-XX-XXXXXXX-MP-JSD.

Page 3

 

Case 3:19-cv-00028 Document 1 Filed 01/22/19 Page 4 of 14

The advertised position was located in the El Paso Field Division, which is not to be confused
with Complainant’s office, EPIC. The DEA HQ Office of Human Resources is responsible for
hiring support staff for all DEA offices in the field and at Headquarters.
14. Complainant applied for the GS-l4 position, for which she is qualified, since she has been a
GS-14 since 2006, and since she had previously qualified for the GS-34l-l4 position in 2010 with
five years less experience than at the time of the vacancy announcement referenced for this case.
15. To be eligible for selection by the head of the El Paso Field Division, Complainant had to
meet the required specialized experience The specialized experience required for the GS-l4
Administrative Officer position is set forth in the Vacancy Announcement as follows:
You must have one (1) year of specialized experience equivalent to at least the
GS-13 Federal grade level performing duties such as managing and coordinating
of a subordinate staff, establishing guidelines and performance expectations,
independently planning, designing and carrying out programs, projects, and
studies; providing subject matter expertise on financial and administrative _
program advice to managers; reviewing and analyzing acquisition, utilization,
disposition, and accountability of resources; anticipating program initiatives,
priorities and manpower trends; and advising, senior level management on Human
Resource related matters.
16. However, in this instance, the “specialized experience” required for the GS-14
Administrative Officer position was listed under “QUALIFICATIONS REQUIRED:” on the
Vacancy Announcement; however, it should be noted that under the GS-14 requirements, the
paragraph indicates “You must have one (l) year of specialized experience equivalent to at least the

GS- l 3 F ederal grade level performing duties such as [emphasis added] managing and coordinating

Page 4

 

Case 3:19-cv-00028 Document 1 Filed 01/22/19 Page 5 of 14

of subordinate staff, and advising, [sic] senior level management on Human Resources related
matters.” When the term “such as” is used, the items listed are understood to be examples of
experience that would be considered and not an exhaustive list where each item had to be addressed

l7. Not just “As part of her application package,” but as “the complete package,” Complainant

submitted the questionnaire, a resume, an SF-50, and her Knowledge, Skills, and Abilities (KSAs).

18. To be eligible for selection by the head of the El Paso Field Division, the candidate had to
meet the required specialized experience Complainant’s “specialized experience” was included in
both her resume and KSAs. Ms. Lassiter did not submit Complainant’s name for consideration on
the Best Qualified List (BQL) to the head of the El Paso Field Division.
19. In addition, Ms. Rebeca Gonzalez, Assistant Administrative Officer at EPIC stated:
“l also applied for the Administrative Officer position against vacancy
announcement F-EP-15-13 l9377-MP-JSD. My name was referred to the selecting
official and I was called for an interview when in reality I have less experience
that the Complainant.” [emphasis added]
20. Furthermore, Ms. Chaninton C. Avery, who had been Complainant’s co-Worker and
supervisor stated:
“During the time I was assigned to the Administrative Section the Complainant
frequently performed the duties as the Acting Administrative Officer and did an
outstanding job, in my opinion She has years of experience conducting budget
planning, conducting personnel administrative actions, directing, coordinating and
supervising staff functions at all levels throughout EPIC. Based on my personal
knowledge of the Complainant she is qualified and has the specialized
experience required to perform the duties of the Administrative Officer, GS-
0341-13/14 position.” [emphasis added]
21 . In addition, Robert W. Haverly, Jr., Former Administrative Officer, GS-034 1 -14, at EPIC and

Complainant’s former supervisor, stated:

“The Complainant worked for me and she was an excellent writer, had great thought

Page 5

 

Case 3:19-cv-00028 Document 1 Filed 01/22/19 Page 6 of 14

processes and was an excellent Program Manager. l\/ls. Cmiel-Acevedo did an
outstanding job and l find it very hard to believe that she did not meet the specialized
experience required for Vacancy Announcement F-EP-15-13 l9377-MP-JSD, GS-
0341-13/14, Administrative Officer. Based [sic] her demonstrated knowledge and
capabilities in budgeting and administrative functions, combined with her
outstanding experience I am surprised that she did not make the Best Qualified
List for the position in question.” [emphasis added]
22. On March 3, 2015, Complainant received an email from usastaffingoffice@opm.gov
notifying her that she did not qualify for the position. The next day, on March 4, Complainant
emailed Human Resources (“HR”) Speeialist Jordan Dent, and requested a reassessment of her
application Several days later, on March 9, Dent and Complainant had a telephone conversation in
which Dent informed Complainant that a reassessment of her application had been completed
Even though they stated the reassessment was conducted, Complainant was not advised that the
decision was final, or that she would not be able to elevate the matter further through the agency’s
chain of command
23. Dent said that she and three other individuals had reviewed Complainant’s resume and
determined that she did not have the specialized experience needed to qualify for the position of
Administrative Officer. However, the individuals did not review the entire application package and
even when reviewing Complainant’s resume, they did not give her credit for the experience she does
have, that would have qualified Complainant for the position.
24. The Agency states that the DEA’s review of Complainant’s application was supervised by
Unit Chief Clarise Brice- Lassiter. In reality, Ms. Lassiter’s claims, in- Paragraph 2 of her
Supplemental Declaration, that she is “employed as a Unit Chief in the Drug Enforcement
Administration’s (DEA) Office of Human Resources.” She oversees and supervises “the Staffing

Unit for Headquarters and Professional, Administrative, Technical, Clerical, and Other field

positions (HRRH).” It should be noted that within DEA, the Administrative Officers and the IT

Page 6

 

Case 3:19-cv-00028 Document 1 Filed 01/22/19 Page 7 of 14

positions are considered Professional, Administrative, Technical, Clerical and Other or PATCO
positions; therefore, Ms. Lassiter and her staff should be fully aware of the qualifications of the
numerous positions within the PATCO series and should be able to qualify individuals who apply for
positions within the PATCO series even though they apply across different series. The fact that l\/ls.
Lassiter and her staff could not comprehend the depth of experience and therefore not qualify a Lead
IT Specialist who had been a Program Analyst, a Diversion Investigator, and a Staff Coordinator at
DEA Headquarters for an Administrative Officer position after that person had previously qualified
for the GS-341-l4 position, shows that there is a problem with the qualification process in her unit
and/or there is blatant discrimination occurring l\/ls. Lassiter states that her unit “performs a variety
of administrative and staffing fimctions, one of which is [such as] to determine whether applicants
for certain administrative positions, including Administrative Officer, GS-034l-13/14, meet the
specialized experience in order to be qualified for those positions.”

25. Even though Ms. Lassiter and her staff are stationed at DEA Headquarters in Arlington, VA,
she is responsible for overseeing and supervising “the Staffing Unit for Headquarters and
Professional, Administrative, Technical, Clerical, and Other field positions (HRRH).” This
oversight includes EPIC and the El Paso Field Division. While Lassiter claims to have reviewed
Complainant’s application herself, and made the final determination that Complainant did not
qualify for the position, Ms. Lassiter herself could not have thoroughly read and comprehended the
experience in Complainant’ s resume and still make the final determination that she was not qualified
for the position unless Ms. Lassiter was being biased and/or exhibiting discrimination

26. The Agency further states that Lassiter supervised HR Specialists Jordan Dent, Jamica
McCoy, and Yvon Luckey. While Ms. Lassiter was the supervisor of record for Ms. Dent, l\/ls.

McCoy, and Ms. Luckey; however, it does not appear that she instructed them nor effectively

Page 7

 

Case 3:19-cv-00028 Document 1 Filed 01/22/19 Page 8 of 14

oversaw their work regarding the initial assessment or the reassessment since they gave
Complainant credit for her experience from May 1993 through March 1997 as a GS-l3, which
exceeds the one-year of required specialized experience at the GS-13 level, and then they failed to
add Complainant to the Best Qualified List. Complainant’s resume shows that she was promoted
to a GS-13 Supervisory Diversion Investigator in May 1993 as a Staff Coordinator at DEA HQ, and
during those three and one-half years she advised senior level management concerning various
human resource issues including contract proposal reviews, technical evaluation panels, cost-benefit
analyses of staff travel, and recommendations to unit and section chiefs concerning inspection
findings

27. As stated in Complainant’s resume, as a GS-14, she managed and coordinated the functions
of a subordinate staff from May 2006 to February 2009 as the Lead IT Specialist; from February
2009 through September 2010 as the Data Management Unit Chief; and from January 2014 to
February 2015 as the supervisor for the User Access Management Team. As stated in
Complainant’s resume, she also advised senior level management on program initiatives, priorities
and manpower trends, budget and acquisition, and Human Resource-related matters from March
1997 through January 2000 as the GS-13 Program Analyst for the SAC in the Caribbean Field
Divisio; from February 2009 through September 2010 as the GS-l4 Data Management Unit Chief in
the Watch Operations Section at EPIC; and from February 2013 through February 2015 as the GS-l4
Acting Section Chief, Deputy Section Chief, and User Access Management supervisor at EPIC.
Complainant’s qualifications are superior to those of Ms. Waters.

28. Even though Ms. Lassiter and her staff are stationed at DEA Headquarters in Arlington,
VA, she is responsible for overseeing and supervising “the Staffing Unit for Headquarters and

Professional, Administrative, Technical, Clerical, and Other field positions (HRRH).” This

Page 8

 

Case 3:19-cv-00028 Document 1 Filed 01/22/19 Page 9 of 14

oversight includes EPIC and the El Paso Field Division. While Lassiter claims to have reviewed
Complainant’s application herself and made the final determination that Complainant did not
qualify for the position, Ms. Lassiter herself could not have thoroughly read and comprehended
the experience in Complainant’s resume and still made the final determination that Complainant
Was not qualified for the position unless Ms. Lassiter was being biased and/or exhibiting
discrimination
29. The Agency ultimately selected lrma Waters for the position. Waters and Complainant were
both 55 years old when the Agency reassessed Complainant’s application on March 9, 2015, and
determined that Complainant lacked the necessary experience This assessment is erroneous.
Complainant “specialized experience” was included in both her resume and KSAs. Ms. Lassiter did
not submit Complainant’s name for consideration on the Best Qualified List (BQL) to the head of
the El Paso Field Division.
30. In addition, as evidenced in the ROI at page 173, Ms. Rebeca Gonzalez, Assistant
Administrative Officer at EPIC stated:

“I also applied for the Administrative Officer position against vacancy

announcement F-EP-15-l319377-MP-JSD. My name was referred to the selecting

official and I was called for an interview when in reality I have less experience

that the Complainant.” [emphasis added]

31. Ms., Chaninton C. Avery, who had been Complainant’s co-worker and supervisor stated:

“During the time l was assigned to the Administrative Section the Complainant
frequently performed the duties as the Acting Administrative Officer and did an
outstanding job, in my opinion. She has years of experience conducting budget
planning, conducting personnel administrative actions, directing, coordinating and
supervising staff functions at all levels throughout EPIC. Based on my personal
knowledge of the Complainant she is qualified and has the specialized

Page 9

 

Case 3:19-cv-00028 Document 1 Filed 01/22/19 Page 10 of 14

experience required to perform the duties of the Administrative Officer, GS-
0341-13/14 position.” [emphasis added]

32. In addition, Robert W. Haverly, Jr., Former Administrative Officer, GS-0341-14, at EPIC and
Complainant’s former supervisor, stated:
“The Complainant worked for me and she was an excellent writer, had great thought
processes and was an excellent Program Manager. Ms. Cmiel-Acevedo did an
outstanding job and I find it very hard to believe that she did not meet the specialized
experience required for Vacancy Announcement F-EP-XX-XXXXXXX-MP-JSD, GS-
0341-13/14, Administrative Officer. Based [sic] her demonstrated knowledge and
capabilities in budgeting and administrative functions, combined with her
outstanding experience I am surprised that she did not make the Best Qualified
List for the position in question.” [emphasis added]
33. Ms. Lassiter was the supervisor of record for Ms. Dent, Ms. McCoy, and Ms. Luckey;
however, it does not appear that she instructed them nor effectively oversaw their work regarding the
initial assessment or the reassessment since they gave Complainant credit for her experience from
May 1993 through March 1997 as a GS-13, which exceeds the one-year of required specialized
experience at the GS-13 level, and then they failed to add Complainant to the Best Qualified List.
34. Complainant’s resume shows that she was promoted to a GS-l3 Supervisory Diversion
Investigator in May 1993 as a Staff Coordinator at DEA HQ, and during those three and one-half
years she advised senior level management concerning various human resource issues including
contract proposal reviews, technical evaluation panels, cost-benefit analyses of staff travel, and
recommendations to unit and section chiefs concerning inspection findings As stated in
Complainant’s resume, as a GS-14, she managed and coordinated the functions of a subordinate staff
from May 2006 to February 2009 as the Lead IT Specialist; from February 2009 through September
2010 as the Data Management Unit Chief; and from January 2014 to February 2015 as the supervisor

for the User Access Management Team. As stated in Complainant’ s resume, she also advised senior

level management on program initiatives, priorities and manpower trends, budget and acquisition,

Page 10

 

Case 3:19-cv-00028 Document 1 Filed 01/22/19 Page 11 of 14

and Human Resource-related matters from March 1997 through January 2000 as the GS-13 Program
Analyst for the SAC in the Caribbean Field Division; from February 2009 through September 2010
as the GS-14 Data Management Unit Chief in the Watch Operations Section at EPIC; and from
February 2013 through February 2015 as the GS-14 Acting Section Chief, Deputy Section Chief, and
User Access Management supervisor at EPIC.

35. Complainant filed her first Formal EEO Complaint on November 21 , 2014. In this case, it is
important to note that the date of first contact with the EEO Office was April 4, 2014, and due to the
delay on the part of the EEO Counselor and DEA Headquarters’ EEO Office, the date of receipt of
notice of final interview with the EEO Counselor in that case was November 6, 2014. Also, in this
case, Complainant qualified for the GS-15 position, her name was submitted on the BQL, and she
was interviewed for the GS-15 position; however, a male, under 40 years of age was selected
Complainant does not have knowledge, evidence, nor “specific knowledge” that Lassiter, Dent,
Luckey, or McCoy, was influenced by anyone in regard to her qualifications

COUNT ONE
AGE DISCRIMINA TION

36. Plaintiff realleges paragraphs 1 - 35 as if fully set forth herein.

37. The actions of Defendant, constituted age discrimination against Plaintiff in the creation and
condemnation of an age bias which changed the terms and conditions of her employment

38. The unlawful employment practices in violation of the ADEA, herein complained of,
occurred in the course of Plaintiff s employment with Defendant, and were carried on by
Defendant’s agents, servants, and employees and committed because of Plaintiff s age

3 9. Defendants discriminated against Plaintiff herein because of her age with respect to the terms,

conditions, privileges, advantages and benefits of her employment with Defendant. Specifically,

Page 1 1

 

Case 3:19-cv-00028 Document 1 Filed 01/22/19 Page 12 of 14

Plaintiff was held to stricter standards of performance, and denied benefits of employment accorded
other employees

40. In addition, Plaintiff was treated dissimilarly from other employees

41. By reason of the Defendant’s actions, the Plaintiff found it necessary to retain the services of
an attorney in these proceedings heretofore and is therefore entitled to attomey's fees pursuant to the
ADEA and under the General Equity Powers of the Court.

MULQ
REPRISAL/RETALIA TION

42. The Plaintiff, CATHERINE CMIEL-ACEVEDO re-alleges paragraphs 1 - 41 as if fully set
forth herein.
43. Defendant retaliated against Plaintiff, CATHERINE CMIEL-ACEVEDO herein since it
engaged in reprisal and retaliation in violation of Title VII of the Civil Rights Act and/ or the ADEA.
Specifically, Plaintiff, CATHERINE CMIEL-ACEVEDO suffered adverse employment
consequences as a direct result of her participation or assistance in prior EEOC process. As a direct
and proximate result of these actions, Plaintiff, CATHERINE CMIEL-ACEVEDO suffered
retaliation and reprisal.
44. By reason of the Defendant's actions, Plaintiff, CATHERINE CMIEL-ACEVEDO found it
necessary to retain the services of an attorney in these proceedings and heretofore and is therefore
entitled to attorney's fees pursuant to Title VII, and under the general equity Powers of the Court.

COUNT THREE
TITLE VII VIOLA TION - GENDER (SEX)

The Plaintiff realleges paragraphs 1 - 44 as if fully set forth herein.
45. Defendant discriminated against Plaintiff herein since the agents and employees of Defendant

engaged in discrimination based on sex in violation of Title VII of the Civil Rights Act. Specifically,

Page 12

 

Case 3:19-cv-00028 Document 1 Filed 01/22/19 Page 13 of 14

the Plaintiff suffered adverse employment consequences as a direct result of sex). As a direct and
proximate result of these actions, Plaintiff suffered sex discrimination

46. By reason of the Defendant's actions, the Plaintiff found it necessary to retain the services of
an attorney in these proceedings and heretofore and is therefore entitled to attorneys fees pursuant to
Title VII and under the general equity Powers of the Court.

COUNT FOUR
HOSTILE WORK ENVIRONMENT

47. Plaintiff realleges paragraphs 1-46 as if fully set forth herein

48. The actions of Defendant, constituted a hostile work environment against Plaintiff,
CATHERINE CMIEL-ACEVEDO in the creation and condonation of a hostile work atmosphere
which changed the terms and conditions of her employment

49. The unlawful employment practices in violation of the Civil Rights Act and the ADEA herein
complained of, occurred in the course of Plaintiff s employment with Defendant, were carried on by
Defendant’s agents, servants, and employees and committed because of Plaintiff’s age and gender
made the work environment one that a reasonable person could not endure without injury.

50. Defendant discriminated and retaliated against Plaintiff herein as a female with respect to the
terms, conditions, privileges, advantages and benefits of her employment with Defendant.
Specifically, Plaintiff was harassed, held to stricter standards of performance, and denied benefits of
employment accorded other employees

51. In addition, Plaintiff was treated dissimilarly from other employees

52. By reason of the Defendant’ s actions, the Plaintiff found it necessary to retain the services of

an attorney in these proceedings heretofore and is therefore entitled to attomey's fees pursuant to the

Title VII, and under the General Equity Powers of the Court.

Page 13

 

Case 3:19-cv-00028 Document 1 Filed 01/22/19 Page 14 of 14

WHEREFORE, Plaintiff respectfully requests:

a. A declaratory judgment, declaring Defendant’s acts, through the acts of its agents,
employees and successors, herein complained of to be in violation of Title VII of the Civil Rights
Act of l964, as amended by the Civil Rights Act of 1991 , and the ADEA.

b. Compensatory damages against the Defendant for each violation of Plaintiffs rights,
as protected by Title VII and the ADEA for her pain, suffering, emotional distress, humiliation and
for any resulting physical and emotional damages, in the amount of $300,000.00;

c. Attorney's fees, court costs, prejudgment and post judgment interest as provided by
law including Title VII, and the ADEA; and

d. Such other and further relief to which Plaintiff may be entitled

Respectfully submitted,

T he Law Ojj'ice of Enrique Lopez
701 N. St. Vrain Street

El Paso, Texas 79902

(915) 351-0595

(915) 534-7207 (Fax)

By: pZ-;
ENRIBoPEz
State ar No.: 125

tr

Attorney for Plaintiff

Page 14

